DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 08/02/2022 has been entered. Claims 1-9 have been amended and claims 11-17 have been newly added. Thus, claims 1-17 filed on are currently pending and are under examination.

Withdrawn Objections and Rejections
	Claims 1-8 have been amended to obviate minor informalities and/or indefinite languages and thus the objection and 112(b) rejection of the record have been withdrawn.
	Claim 1 has been amended by canceling compound 124 as the starting material. US’227 teaches compound 124 but not the now claimed compound 125 as the starting material and thus the 102(a)(1) rejection as being anticipated by US’227 has been withdrawn.
	
Maintained and Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 stand rejected and claims 11-17 are newly rejected under 35 U.S.C. 102(a)(1) as being patent number by CN111187143A (CN’143, published May 22, 2020; original and machine translation cited in Office Action 05/02/2022).
Regarding claim 1, CN’143 teaches a method for synthesizing 2,3,3,3-tetrafluoropropene (1234yf) by reacting pentafluoroethane (125) in gas phase with CH3Cl, wherein carbene is formed from 125 in the reaction by high temperature thermolysis ([0040] and Example 6). CN’143 also teaches that 1234yf can be obtained from 2-chloro-1,1,1,2-tetrafluoroethane (124) in the same manner as 125 by reacting 124 with CH3Cl ([0036]). CN’143 further teaches that the carbene is also generated in liquid phase and in the presence of a base and phase transfer catalyst ([0059]).
Regarding claims 2 and 11-13, CN’143 teaches that the high temperature thermolysis is conducted at a temperature of at least about 400°C, from about 400°C to about 950°C, from about 500°C to about 900°C, or from about 700°C to about 800°C ([0118]).
Regarding claim 3, CN’143 teaches that the phase transfer catalyst may comprise a compound of at least one of the following classes of compounds: a) linear or cyclic ammonium salts, b) heterocyclic ammonium salts, c) nonionic phase transfer compounds, d) phosphorus salts, and combinations thereof ([0103]).
Regarding claim 4, CN’143 teaches in [0111] that the base is as follows:

    PNG
    media_image1.png
    136
    687
    media_image1.png
    Greyscale

Regarding claims 5-10 and 14-17, the limitations of the claims are taught in [0209]-[0210] and [0208]-[0216] of CN’143.

Response to Arguments
	Applicant argues that the present application is a continuation of Application 17/095,777 which claims benefit to foreign priority DE102019130574 filed on 11/13/2019 and that CN’143, published on 05/22/2020, also claims priority to the same DE102019130574 as instant application. Applicant thus argues that CN’143 cannot be prior art.
	The examiner disagrees. The ADS filed on 06/22/2021 claims priority to 17/095,777 but fails to claim benefit to the foreign document DE102019130574. The foreign priority information on page 3 is incomplete and Applicant is required to complete this field to obtain the right of foreign priority. Accordingly, the effective filing date of the instant invention is 11/12/2020, the filing date of 17/095,777 and CN’143, published on 05/22/2020, stands being the prior art for the instantly claimed invention.

Conclusion
Claims 1-17 are rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622